Citation Nr: 0810612	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and December 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in March 2004. 

The appeal was remanded by the Board in July 2004 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in March 2008, the veteran indicated 
that he wanted a hearing before a Board Member visiting the 
RO (hereinafter, "Travel Board hearing").  The record 
reflects that the veteran previously provided testimony at a 
Board hearing in March 2004; however, the Board Member who 
conducted the hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707 (2006), a Board Member who 
conducts a hearing shall participate in the final 
determination of the claim.  In light of the appellant's 
request and 38 C.F.R. § 20.707 further development is in 
order.



	(CONTINUED ON NEXT PAGE)
Accordingly, this case is REMANDED for the following:

Schedule the veteran for a personal 
hearing with a visiting Veterans Law 
Judge.  The veteran must be notified in 
writing of the date, time and location of 
the hearing.  Thereafter, or if the 
veteran withdraws the hearing request or 
fails to report therefore, the claims 
files should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



